756 N.W.2d 69 (2008)
Frank J. TOMECEK, Jr., and Janis H. Tomecek, Plaintiffs-Appellees,
v.
Andrew Lucian BAVAS, et al., Defendants-Appellants, and
Indiana Michigan Power Company, d/b/a American Electric Power Company, Inc., Michigan Department of Labor and Economic Growth, and Berrien County Drain Commissioner, Defendants-Appellees, and
Daniel Johnson, et al., Defendants.
Docket No. 134665. COA No. 258907.
Supreme Court of Michigan.
September 25, 2008.

Order
On order of the Chief Justice, the motion by defendants-appellants for extension to September 19, 2008 of the time for filing their brief and appendix is GRANTED. The motions by Walloon Lake Association and by Michigan Lake & Stream Association for leave to file briefs amicus curiae is considered and they are GRANTED.